Exhibit 10.208

EXECUTION COPY


EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”) is hereby entered into as of July 17, 2012, by
and between American Medical Systems, Inc. (the “Company”) and Camille Farhat
(“Executive”) (hereinafter collectively referred to as “the parties”).
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:


1.
Term. The initial term of Executive’s employment under this Agreement shall be
for the period commencing on September 4, 2012 (The “Employment Commencement
Date”) and ending, subject to earlier termination as set forth in Section 5, on
the third anniversary of the Employment Commencement Date (the “Employment
Term”). The Employment Term shall automatically renew for one additional one (1)
year period unless a notice of non-renewal is delivered by either party no later
than 120 days prior to the expiration of the initial Employment Term.



2.
Employment. During the Employment Term:


a.
Executive shall be assigned with the duties and responsibilities of President of
the Company, as may be reasonably be assigned to Executive from time to time by
the Chief Executive Officer of Endo Health Solutions, Inc. (“Endo”). Executive
shall perform such duties, undertake the responsibilities, and exercise the
authorities customarily performed, undertaken and exercised by persons situated
in a similar executive capacity at a similar company.


b.
Executive shall devote Executive’s full-time business attention to the business
and affairs of the Company. Notwithstanding the foregoing, Executive may,
subject to the approval of the Company, (i) serve on civil, charitable or
non-profit boards or committees, (ii) serve on one public company board of
directors and (iii) manage personal and family investments and affairs,
participate in industry organizations and deliver lectures at educational
institutions, so long as such service and activity, does not interfere,
individually or in the aggregate, with the performance of his responsibilities
hereunder and subject to the Company's code of conduct and other applicable
policies as in effect from time to time.


c.
Executive shall be subject to and shall abide by each of the Company and Endo’s
personnel and compliance policies applicable and communicated in writing to
senior executives.










--------------------------------------------------------------------------------

Exhibit 10.208



3.
Annual Compensation and Equity Grants.

  
a.
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $550,000 per annum or such
increased amount as the Chief Executive Officer of Endo or the Compensation
Committee of Endo may from time to time determine, and which shall be reviewed
for such increase annually, with the first such review to occur in March 2013
(hereinafter referred to as the “Base Salary”). Such Base Salary shall be
payable in accordance with the Company’s customary practices applicable to its
executives, but no less frequently than monthly.


b.
Incentive Compensation. For each fiscal year of the Company ending during the
Employment Term, beginning with the 2012 fiscal year, Executive shall be
eligible to participate in the Company’s annual incentive plan. Executive shall
be eligible to receive a target annual cash bonus of 60% of Base Salary (such
target bonus, as may hereafter be modified, the “Target Bonus”), with the
opportunity to receive a maximum annual cash bonus in accordance with the terms
of the applicable Company annual cash bonus plan as in effect immediately prior
to the Employment Commencement Date. Any bonus payment shall be subject to the
achievement of performance targets as set by the Compensation Committee of the
Board of Directors of Endo (the “Committee”). Such annual cash bonus shall be
paid in no event later than March 15th of the taxable year following the end of
the taxable year to which the performance targets relate, provided that
Executive is employed by the Company through December 31, 2012. Notwithstanding
the foregoing, for 2012, Executive’s Target Bonus shall be pro-rated to reflect
the time period between the Employment Commencement Date and the last day of the
applicable performance year and Executive’s actual bonus shall be no less than
$110,000, provided that the Company’s minimum net operating income targets
established by the Committee for the 2012 bonus program are achieved and
Executive is employed by the Company through December 31, 2012.



c.
Sign-On Bonus. On the first regular payroll period payment date following the
Employment Commencement Date, the Company shall pay Executive a sign-on cash
bonus of $200,000. The Company is required to withhold tax at the time of
payment of this bonus. If Executive’s employment with the Company is terminated
by the Company for Cause (as described in Section 5(c)), or by Executive without
Good Reason (as described in Section 5(f)), within 18 months of the Effective
Date, Executive must repay to the Company the full amount of the sign-on cash
bonus. Any such repayment must be made within 90 days of such termination.





--------------------------------------------------------------------------------

Exhibit 10.208



d.
Equity Compensation.



i.
General. For each fiscal year or part thereof during the Employment Term,
Executive shall be eligible to receive equity-based compensation with a targeted
grant date fair market value equal to 250% of Executive’s Base Salary for such
fiscal year; provided, however, that the equity-based compensation for fiscal
year 2012 shall be prorated to reflect the time period between the Employment
Commencement Date and the end of fiscal year 2012. All such equity-based awards
shall be subject to the terms and conditions set forth in the applicable plan
and agreements, and in all cases shall be as determined by the Committee;
provided, however, that such equity-based compensation shall be on terms and
conditions substantially similar to those applicable to similarly situated
senior executives of Endo.


ii.
Initial Stock Option Grant. On the first trading day following the Employment
Commencement Date, Endo shall grant Executive stock options under Endo’s equity
incentive plans (the “Initial Stock Options”) with a grant date fair market
value equal to 125% of Base Salary (using a Black-Scholes valuation based on the
closing price of Endo’s common stock on the grant date with methodology
determined by the Committee in its sole discretion). Such initial grant of stock
options shall vest ratably over a four-year period, 25% on each anniversary of
the grant date, provided Executive is employed on such dates by the Company. All
such stock options shall be subject to the terms and conditions set forth in the
applicable plan and applicable award agreement attached hereto as Exhibit A.


iii.
Initial Restricted Stock Unit Grant. On the first trading day following the
Employment Commencement Date, Endo shall grant Executive restricted stock units
under Endo’s equity incentive plans (the “Initial RSUs”). The number of Initial
RSUs shall have a value equal to 125% of Base Salary, divided by the Fair Market
Value (as defined in the applicable equity incentive plan) of a share of Endo’s
common stock as of the grant date (rounded down to the nearest whole share).
Such initial grant of restricted stock units shall vest ratably over a four-year
period, 25% on each anniversary of the grant date, provided Executive is
employed on such dates by the Company. All such restricted stock units shall be
subject to the terms and conditions of the applicable plan and applicable award





--------------------------------------------------------------------------------

Exhibit 10.208

agreement attached hereto as Exhibit B.

4.
Other Benefits.



a.
Employee Benefits. Except as set forth below, during the Employment Term,
Executive shall be entitled to participate in all employee benefit plans,
practices and programs maintained by Endo and made available to employees Endo
generally, including, without limitation, all pension, retirement, profit
sharing, savings, medical, hospitalization, disability, dental, life or travel
accident insurance benefit plans, to the extent Executive is eligible under the
terms of such plans. Executive’s participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to employees of
the Company generally.


b.
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by Endo for the purpose of providing
compensation and/or benefits to comparable executive employees of Endo
including, but not limited to, Endo’s deferred compensation plans and any
supplemental retirement, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans. Unless otherwise
provided herein, Executive’s participation in such plans shall be on the same
basis and terms, as other senior executives of Endo. No additional compensation
provided under any of such plans shall be deemed to modify or otherwise affect
the terms of this Agreement or any of Executive’s entitlements hereunder. The
Executive is responsible for any taxes that may be due based upon the value of
the benefits provided.


c.
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder and otherwise incurred in accordance with the Company’s travel
and entertainment policy in effect from time to time. Such reimbursement shall
be made as soon as practicable and in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.


d.
Office and Facilities. During the Employment Term, Executive shall be provided
with an appropriate office, with such secretarial and other support facilities
as are commensurate with Executive’s status with the Company, which facilities
shall be adequate for the performance of Executive’s duties hereunder.






--------------------------------------------------------------------------------

Exhibit 10.208

e.
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s employment under
this Agreement, pursuant to the following:



i.
Executive shall be entitled to annual vacation in accordance with the vacation
policies of the Company as in effect from time to time, which shall in no event
be less than four weeks per year; vacation must be taken at such time or times
as approved by the CEO; and



ii.
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.


5.
Termination. The Employment Term and Executive's employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive's termination
of employment that would preclude Executive from having a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), upon such termination of
employment.



a.
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of three
months or more under an accident and health plan covering employees of the
Company. Executive shall be entitled to the compensation and benefits provided
for under this Agreement for any period prior to Executive’s termination by
reason of Disability during which Executive is unable to work due to a physical
or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.


b.
Death. Executive’s employment shall be terminated as of the date of Executive’s
death.


c.
Cause. The Company may terminate Executive’s employment for “Cause” by providing
a Notice of Termination (as defined in Section 6 below) that notifies Executive
of his termination for Cause, effective as of the date of such notice. “Cause”
shall mean, for





--------------------------------------------------------------------------------

Exhibit 10.208

purposes of this Agreement: (a) the continued failure by Executive to use good
faith efforts in the performance of Executive’s duties under this Agreement
(other than any such failure resulting from Disability or other allowable leave
of absence); (b) the criminal felony indictment of Executive by a court of
competent jurisdiction; (c) the engagement by Executive in misconduct that has
caused, or is reasonably likely to cause, material harm (financial or otherwise)
to the Company or its affiliates; such harm may be caused by, without
limitation, (i) the unauthorized disclosure of material secret or Confidential
Information (as defined in Section 9(d)) of the Company or any of its
affiliates, (ii) the debarment of the Company or any of its affiliates by the
U.S. Food and Drug Administration or any successor agency (the “FDA”), or (iii)
the registration of the Company or any of its affiliates with the U.S. Drug
Enforcement Administration of any successor agency (the “DEA”) to be revoked;
(d) the debarment of Executive by the FDA, (e) the continued material breach by
Executive of this Agreement, or (f) Executive makes, or is found to have made, a
certification relating to the Company’s financial statements and public filings
that is known to the Executive to be false. Notwithstanding the foregoing, prior
to having “Cause” for Executive’s termination (other than as described in
clauses (b) and (d) thereof), the Company or Endo must deliver a written demand
to Executive which specifically identifies the conduct that may provide grounds
for Cause, and the Executive must have failed to cure such conduct (if curable)
within fifteen (15) days after such demand. References to the Company in
subsections (a) through (f) of this paragraph shall also include affiliates of
the Company.

d.
Without Cause. The Company may terminate Executive’s employment other than for
Cause, Disability or death. The Company shall deliver to Executive a Notice of
Termination (as defined in Section 6 below) not less than thirty (30) days prior
to the termination of Executive’s employment other than for Cause, Disability or
death, and the Company shall have the option of terminating Executive’s duties
and responsibilities prior to the expiration of such thirty-day notice period.


e.
Termination by Executive Without Good Reason. Executive may voluntarily
terminate Executive’s employment without Good Reason by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment, and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period.


f.
Termination by Executive for Good Reason. Executive may terminate employment
with the Company for Good Reason (as





--------------------------------------------------------------------------------

Exhibit 10.208

defined below) by delivering to the Company a Notice of Termination (as defined
in Section 6 below) not less than thirty (30) days prior to the termination of
Executive’s employment for Good Reason. The Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period. For purposes of this Agreement, “Good Reason”
means any of the following: (a) a material diminution in Executive’s salary or
benefits; (b) a material diminution, without Executive’s written consent, of his
position, responsibilities, duties or authorities from those in effect as of the
Employment Commencement Date; (c) any change in reporting structure such that
Executive is required to report to someone other than the Chief Executive
Officer of Endo or the Board of Directors of Endo; (d) the Company changing its
headquarters to a location that is more than fifty (50) miles from the Company’s
current headquarters (except for any such change in location that is not
materially adverse to Executive); or (e) any material breach by the Company of
its obligations under this Agreement. Executive shall provide notice of the
existence of the Good Reason condition within ninety (90) days of the date
Executive learns of the condition, and the Company shall have a period of thirty
(30) days during which it may remedy the condition, and in case of full remedy
such condition shall not be deemed to constitute Good Reason hereunder.

6.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice, in the manner described in Section 15(d)).


7.
Compensation Upon Termination.



a.
Termination by the Company for Cause or by Executive Other Than for Good Reason
During the Employment Term. If Executive’s employment is terminated (A) by the
Company for Cause or (B) by Executive for any reason, other than for Good
Reason, in either case during the Employment Term, the Company shall provide
Executive with the following payments and benefits:



i.
any accrued and unpaid Base Salary;






--------------------------------------------------------------------------------

Exhibit 10.208

ii.
any annual bonus earned but unpaid in respect of any completed fiscal year
preceding the termination date;


iii.
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date;


iv.
any accrued and unpaid vacation pay;


v.
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date; and



vi.
any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.


(the foregoing items in Sections 7(a)(i) through 7(a)(vi) being collectively
referred to as the “Accrued Compensation”).

b.
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay or provide to
Executive:



iii.
the Accrued Compensation;



iv.
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on the Company’s actual
performance for such year relative to the performance goals applicable to
Executive, shall be multiplied by a fraction (A) the numerator of which is the
number of days in such fiscal year through termination date and (B) the
denominator of which is 365 (the “Pro-Rata Bonus”) and shall be payable in a
lump sum payment at the time such bonus or incentive awards are payable to other
participants;







--------------------------------------------------------------------------------

Exhibit 10.208

v.
accelerated vesting, non forfeitability and exercisability, as of the
termination date, of the Initial Stock Options and the Initial RSUs as provided
for in the equity incentive plan or plans pursuant to which the Initial Stock
Options and Initial RSUs were granted; and



vi.
continued coverage for Executive and Executive’s dependents under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible. After such two-year period, Executive and
Executive’s dependents who are qualified beneficiaries shall be entitled, at
Executive’s election and cost, to eighteen (18) months of continuation coverage
at COBRA rates.



Further, upon Executive’s Disability (irrespective of any termination of
employment related thereto), the Company shall pay Executive for twenty-four
(24) consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s monthly Disability insurance benefit.


c.
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay or provide to Executive’s
beneficiaries:



i.
the Accrued Compensation;



ii.
the Pro-Rata Bonus;



iii.
accelerated vesting, non forfeitability and exercisability, as of the
termination date, of the Initial Stock Options and the Initial RSUs as provided
for in the equity incentive plan or plans pursuant to which the Initial Stock
Options and Initial RSUs were granted; and



iv.
continued coverage for Executive’s dependents under any health, medical, dental,
vision or life insurance program or policy in which Executive was eligible to
participate as of





--------------------------------------------------------------------------------

Exhibit 10.208

the time of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive’s dependents (including with
respect to payment for the costs thereof) than those in effect immediately prior
to such termination. After such two-year period, Executive’s dependents who are
qualified beneficiaries shall be entitled, at their election and cost, to
eighteen (18) months of continuation coverage at COBRA rates.


d.
Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause (other than on
account of Executive’s death or Disability) or by Executive for Good Reason, in
each case during the Employment Term, Executive shall be entitled to the
benefits provided in this Section 7(b):


i.
the Accrued Compensation;


ii.
accelerated vesting, non forfeitability and exercisability, as of the
termination date, of the portion of the Initial Stock Options and the Initial
RSUs that would have vested had Executive remained employed by the Company for
an additional two years following Executive’s termination date, and the Initial
Stock Options shall remain exercisable in accordance with its terms;



iii.
subject to Executive’s compliance with Section 13(g) hereof, a payment equal to
two (2) times the sum of Executive’s Base Salary and Target Bonus as in effect
immediately prior to Executive’s termination of employment. Such payment shall
be made on the 60th day following the date of Executive’s termination of
employment; and



iv.
subject to Executive’s compliance with Section 13(g) hereof, the Company shall
provide Executive and Executive’s dependents with continued coverage under any
health or medical insurance program or policy in which Executive was eligible to
participate as of the time of Executive’s employment termination, for two (2)
years following such termination on terms no less favorable to Executive and
Executive’s dependents (including with respect to payment for the costs thereof)
than those in effect immediately prior to such termination, which coverage shall
become secondary to any coverage provided to Executive by a subsequent employer
and to any Medicare coverage for which Executive becomes eligible (provided,





--------------------------------------------------------------------------------

Exhibit 10.208

however, the parties agree to cooperate such that the continued coverage is, to
the extent practicable, provided in a manner so as to minimize adverse tax
consequences to the Company under Section 4980D of the Code). After such
two-year period, Executive and Executive’s dependents who are qualified
beneficiaries shall be entitled, at Executive’s election and cost, to eighteen
(18) months of continuation coverage at COBRA rates.

e.
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.



f.
Survival. The Company’s obligations under this Section 7 shall survive the
termination of the Employment Term.


8.
Certain Tax Treatment.



a.
Golden Parachute Tax. To the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other plan or agreement of the Company or any of its affiliates (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Payments shall be
reduced (but not below zero) if and to the extent necessary so that no Payment
to be made or benefit to be provided to Executive shall be subject to the Excise
Tax (such reduced amount is hereinafter referred to as the “Limited Payment
Amount”), but only if such reduction results in a higher after-tax payment to
Executive after taking into account the Excise Tax and any additional taxes
Executive would pay if such payments and benefits were not reduced. If
applicable, the Company shall reduce or eliminate the payments provided under
Section 7(c)(ii) or 7(c)(iii), as applicable, to effect the provisions of this
Section 8 (with payments not subject to Section 40A of the Code being reduced
first). The determination of whether the Payments shall be reduced to the
Limited Payment Amount pursuant to this Agreement and the amount of such Limited
Payment Amount shall be made, at the Company’s expense, by a reputable
accounting firm selected by Executive and reasonably acceptable to the Company
(the “Accounting Firm”). The Accounting Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to the Company and Executive within ten (10) days of the date of
termination, if applicable, or such other time as specified by mutual agreement
of the Company and Executive, and





--------------------------------------------------------------------------------

Exhibit 10.208

if the Accounting Firm determines that no Excise Tax is payable by Executive
with respect to the Payments, it shall furnish Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to any such Payments. The Determination shall be binding, final and
conclusive upon the Company and Executive.

b.
Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 7 of this Agreement until Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A of the Code, (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s separation from service (or death, if earlier), (iii) each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of section 409A of the
Code, (iv) any payments that are due within the “short term deferral period” as
defined in section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise and (v) amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.


9.
Records and Confidential Data.



a.
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company and its affiliates will make
available to Executive, or Executive will develop and have access to, certain
Confidential Information (as defined below) of the Company and its affiliates.
Executive acknowledges and agrees that any and all Confidential Information
learned or obtained by Executive during the course of Executive’s employment by
the Company or otherwise, whether developed by Executive alone or in conjunction
with others or otherwise, shall be





--------------------------------------------------------------------------------

Exhibit 10.208

and is the property of the Company and its affiliates.

b.
Confidential Information will be kept confidential by Executive, will not be
used in any manner that is detrimental to the Company or its affiliates, will
not be used other than in connection with Executive’s discharge of Executive’s
duties hereunder, and will be safeguarded by Executive from unauthorized
disclosure; provided, however, that Confidential Information may be disclosed by
Executive (v) to the Company and its affiliates, or to any authorized agent or
representative of any of them, (w) in connection with performing his duties
hereunder, (x) when required to do so by law or by a court, governmental agency,
legislative body, arbitrator or other person with apparent jurisdiction to order
him to divulge, disclose or make accessible such information, provided that
Executive notify the Company prior to such disclosure, (y) in the course of any
proceeding under Sections 12 or 13 of this Agreement or (z) in confidence to an
attorney or other professional advisor for the purpose of securing professional
advice, so long as such attorney or advisor is subject to confidentiality
restrictions no less restrictive than those applicable to Executive hereunder.


c.
Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information that is in his possession or
control and Executive will destroy all of his copies of any analyses,
compilations, studies or other documents prepared by Executive or for
Executive’s use containing or reflecting any Confidential Information. Within
five (5) business days of the receipt of such request by Executive, Executive
shall, upon written request of the Company, deliver to the Company a document
certifying that such written Confidential Information has been returned or
destroyed in accordance with this Section 10(c).


d.
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation,



i.
trade secrets concerning the business and affairs of the Company and its
affiliates, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies,





--------------------------------------------------------------------------------

Exhibit 10.208

systems, structures, and architectures (and related formulae, compositions,
processes, improvements, devices, know-how, inventions, discoveries, concepts,
ideas, designs, methods and information);


ii.
information concerning the business and affairs of the Company and its
affiliates (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and



iii.
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its affiliates containing or based, in whole or in
part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligation’s shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.


e.
Nothing herein or elsewhere shall preclude Executive from retaining and using
(i) his personal papers and other materials of a personal nature, including,
without limitation, photographs, correspondence, personal diaries, calendars,
personal files, rolodex (and paper/electronic equivalents) and phone books (so
long as no such materials are covered by any Company hold order), (ii) documents
relating to his personal entitlements and obligations, and (iii) information
that is necessary for his personal tax purposes.






10.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.



a.
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of eighteen (18) months after Executive’s
cessation of employment with the Company, not to solicit or participate in or
assist in any way in the solicitation of any employees of the Company or its
affiliates. For purposes of this covenant, “solicit” or “solicitation” means
directly or indirectly influencing or attempting to influence employees of the
Company or its affiliates to cease employment





--------------------------------------------------------------------------------

Exhibit 10.208

with the Company and its affiliates (except in the course of Executive’s duties
to the Company) or to become employed with any other person, partnership, firm,
corporation or other entity. Executive agrees that the covenants contained in
this Section 11(a) are reasonable and desirable to protect the Confidential
Information of the Company and its affiliates, provided, that solicitation
through general advertising not targeted at the Company’s or its affiliates’
employees or the provision of references shall not constitute a breach of such
obligations.

b.
Covenant Not to Compete.



i.
To protect the Confidential Information and other trade secrets of the Company
and its affiliates as well as the goodwill and competitive business of the
Company and its affiliates, Executive agrees, during the Employment Term and for
a period of eighteen (18) months after Executive’s cessation of employment with
the Company, that Executive will not, except in the course of Executive’s
employment hereunder, directly or indirectly manage, operate, control, or
participate in the management, operation, or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name to, or
render services or advice to, any third party, or any business, whose business
competes with the medical devices business of the Company and its affiliates
during the twelve (12) month period ending on the date of the cessation of
Executive’s employment with the Company); provided, however, that Executive may
in any event (w) own up to a 5% passive ownership interest in any public or
private entity, (x) be employed by, or otherwise have material association with,
any business that competes with the medical devices business of the Company and
its affiliates so long as his employment or association is with a separately
managed and operated division or affiliate of such business that does not
compete with the Company and its affiliates, and (y) serve on the board of any
business that competes with the medical devices business of the Company and its
affiliates as an immaterial part of its overall business, provided that he
recuses himself fully and completely from all matters relating to such business.


ii.
For purposes of this Section 11(b), any third party, or any business, whose that
competes includes any entity with which the Company has a product(s) licensing
agreement relating to the medical devices business of the Company at the date of
the cessation of Executive’s employment with the Company and any entity with
which the Company is, as





--------------------------------------------------------------------------------

Exhibit 10.208

of the date of the cessation of Executive’s employment with the Company, to the
knowledge of Executive (as reflected by the deliberations of the Company’s
senior leadership team), negotiating, and eventually concludes within twelve
(12) months of the Employment Term, a product licensing or acquisition agreement
relating to the medical devices business.

c.
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to disparage
the Company or its affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons, or (ii) the business reputation of the Company
Entities and Persons. Nothing in this Agreement is intended to or shall prevent
either party from providing, or limiting testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law, or in arbitration under Section
13.


d.
Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company and its affiliates, and its
counsel, in connection with any investigation, inquiry, administrative
proceeding or litigation relating to any matter in which Executive becomes
involved or of which Executive has knowledge as a result of Executive’s service
with the Company by providing truthful information. The Company agrees to
promptly reimburse Executive for reasonable expenses (including travel expenses,
attorneys’ fees and other expenses of counsel) incurred by Executive, in
connection with Executive’s cooperation pursuant to this Section 11(d). Such
reimbursements shall be made within sixty (60) days following Executive’s
submission of a written invoice to the Company describing such expenses in
reasonable detail, and in no event later than the calendar year following the
year in which the expenses are incurred. Executive agrees that, in the event
Executive is subpoenaed by any person or entity (including, but not limited to,
any government agency) to give testimony (in a deposition, court proceeding or
otherwise) which in any way relates to Executive’s employment by the Company,
Executive will, to the extent not





--------------------------------------------------------------------------------

Exhibit 10.208

legally prohibited from doing so, give prompt notice of such request to the
Chief Legal Officer of Endo so that the Company may contest the right of the
requesting person or entity to such disclosure before making such disclosure.
Nothing in this provision shall require Executive to violate Executive’s
obligation to comply with valid legal process.

e.
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.


f.
Survival. Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.


11.
Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company and its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Delaware, or, at
the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
affiliates to obtain that injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.








12.
Representations and Warranties.



a.
The Company represents and warrants that (i) it is fully authorized to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a party or (y) by which it
is bound, and





--------------------------------------------------------------------------------

Exhibit 10.208

(iii) upon the execution and delivery of this Agreement by the parties, this
Agreement shall be its valid and binding obligation, enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

b.
Executive represents and warrants to the Company that the execution and delivery
by Executive of this Agreement do not, and the performance by Executive of
Executive's obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to Executive;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which Executive
is a party or by which Executive is or may be bound.


13.
Miscellaneous.



a.
Successors and Assigns.



i.
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or to an
affiliate of the Company. The term “the Company” as used herein shall include a
corporation or other entity acquiring all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.


ii.
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.


b.
Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $10,000, incurred by Executive
in connection with the





--------------------------------------------------------------------------------

Exhibit 10.208

negotiation of this Agreement. Such reimbursement shall be made as soon as
practicable, but in no event later than the end of the calendar year following
the calendar year in which the expenses were incurred.


c.
Indemnification. Executive shall be indemnified by the Company as, and to the
extent, provided in by-laws and Certificate of Incorporation of the Company and
Endo. The obligations under this paragraph shall survive termination of the
Employment Term.


d.
Right to Counsel. Executive acknowledges that Executive has had the opportunity
to consult with legal counsel of Executive’s choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.


e.
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Chief Legal
Officer of Endo. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.


f.
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.


g.
Release of Claims. The termination benefits described in Section 7(b)(ii) and
(iii) of this Agreement shall be conditioned on Executive delivering to the
Company, a signed release of claims in the form of Exhibit C hereto within
forty-five (45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive’s termination date, and not revoking
Executive’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by the Company or Endo under
Section 14(b) of this Agreement or under any other indemnification agreement
entered into between Executive and the Company.






--------------------------------------------------------------------------------

Exhibit 10.208

h.
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


i.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.


j.
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement shall control, unless Executive
otherwise agrees in a writing that expressly refers to the provision of this
Agreement whose control he is waiving.


k.
Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.


l.
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of Executive’s employment. Without limiting the
generality of the forgoing, the provisions of Section 7, 10, 11, and 12 shall
survive the Employment Term.


m.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


n.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.






--------------------------------------------------------------------------------

Exhibit 10.208

o.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.





--------------------------------------------------------------------------------

Exhibit 10.208

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.


AMERICAN MEDICAL SYSTEMS, INC.

By:
 /s/ David P. Holveck 
Name:
David P. Holveck
Title:
Chief Executive Officer

EXECUTIVE

By:
/s/ Camille Farhat
Name:
Camille Farhat





--------------------------------------------------------------------------------

Exhibit 10.208

EXHIBIT A


FORM OF OPTION AGREEMENT


ENDO HEALTH SOLUTIONS, INC.
2010 STOCK INCENTIVE PLAN STOCK OPTION AGREEMENT


This Stock Option Agreement (the "Option Agreement") is made and entered into as
of the date of grant set forth below (the "Date of Grant") by and between Endo
Health Solutions, Inc., a Delaware corporation (the "Company"), and the optionee
named below (the "Optionee"). Capitalized terms not defined herein shall have
the meaning ascribed to them in the Company's 2010 Stock Incentive Plan (the
"Plan").
Name of Optionee:    
Social Security No.:    




Address:








Shares Subject to
Option:
 







Exercise Price Per
Share:
 








--------------------------------------------------------------------------------

Exhibit 10.208



Date of Grant:    


Expiration Date:    


Vesting Dates:    25% of the Option Shares on first anniversary of Date of Grant
25% of the Option Shares on second anniversary of Date of Grant
25% of the Option Shares on third anniversary of Date of Grant
25% of the Option Shares on fourth anniversary of Date of Grant


Classification of Option
(Check one):            Incentive Stock Option
X     Non-Qualified Stock Option


1. Number of Shares. The Company hereby grants to the Grantee an option (the
"Option") to purchase the total number of shares of Company Stock set forth
above as Shares Subject to Option (the "Option Shares") at the Exercise Price
Per Share set forth above (the "Exercise Price"), subject to all of the terms
and conditions of this Option Agreement and the Plan.


2. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Option and this Option Agreement shall be subject to all
terms and conditions of the Plan.


3. Option Term. The term of the Option and of this Option Agreement (the "Option
Term") shall commence on the Date of Grant set forth above and, unless
previously terminated pursuant to Section 7 of the Plan or Paragraph 4 of this
Option Agreement, shall terminate upon the Expiration Date set forth above. As
of the Expiration Date, all rights of the Optionee hereunder shall terminate.


4. Termination of Employment. Unless otherwise provided in an individual
agreement with the Optionee, upon termination of the Optionee's employment, the
Option shall be treated in accordance with Section 7 of the Plan;


5. Vesting. Except as provided in Section 7 of the Plan or Paragraph 4 above,
the Option shall become exercisable with respect to the number of Option Shares
specified on the Exercisability Dates set forth above. Once exercisable, the
Option shall continue to be exercisable at any time or times prior to the
Expiration Date, subject to the provisions hereof and of the Plan.


6. Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Option Agreement.




--------------------------------------------------------------------------------

Exhibit 10.208

The determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.


7. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three days
after mailing to the respective parties named below:


If to Company:    Endo Health Solutions, Inc.
100 Endo Boulevard
Chadds Ford, PA 19317
Attention: Treasurer


If to the Participant:    At the address noted above.


Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.


8. Amendments. This Option Agreement may be amended or modified at any time only
by an instrument in writing signed by each of the parties hereto.


9. Governing Law. This Option Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


10. Acceptance. The Optionee hereby acknowledges receipt of a copy of the Plan
and this Option Agreement. The Optionee has read and understand the terms and
provision thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.208

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Option
Agreement on the day and year first above written.


ENDO HEALTH SOLUTIONS, INC.

By:
 
Name:
David P. Holveck
Title:
President & Chief Executive Officer
Officer









Optionee









--------------------------------------------------------------------------------

Exhibit 10.208

EXHIBIT B


FORM OF RESTRICTED STOCK UNIT AGREEMENT


ENDO HEALTH SOLUTIONS, INC.
ENDO STOCK AWARD AGREEMENT UNDER THE 2010 STOCK INCENTIVE PLAN


This Endo Stock Award Agreement (this "Award Agreement"), is made and entered
into as of the date of grant set forth below (the "Date of Grant") by and
between Endo Health Solutions, Inc., a Delaware corporation (the "Company"), and
the participant named below (the "Participant"). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Endo Health Solutions,
Inc. 2010 Stock Incentive Plan (the "Plan"). Where the context permits,
references to the Company shall include any successor to the Company.


Name of Participant:    
Social Security No.:     
Address:     


Number of Endo Stock Awards:     


Date of Grant:     


Vesting Dates:


25% of the Endo Stock Awards on first anniversary of Date of Grant
25% of the Endo Stock Awards on second anniversary of Date of Grant
25% of the Endo Stock Awards on third anniversary of Date of Grant
25% of the Endo Stock Awards on fourth anniversary of Date of Grant


1.    Grant of Endo Stock Awards. The Company hereby grants to the Participant
the total number "Endo" restricted stock units set forth above (the "Endo Stock
Awards"), subject to all of the terms and conditions of this Award Agreement and
the Plan.


2.    Form of Payment and Vesting. Each Endo Stock Award granted hereunder shall
represent the right to receive (1) one share of Company Stock as of the date of
vesting. Except as provided in Section 7 of the Plan or Paragraph 4 of this
Award Agreement, such vesting shall occur on the vesting dates set forth above,








--------------------------------------------------------------------------------

Exhibit 10.208

provided that the Participant is employed by the Company on the applicable
vesting date. Notwithstanding the above, a share of Company Stock shall be
treated as delivered on the applicable vesting date provided that it is
delivered on a date following the vesting date that is in the same calendar year
as the vesting date or, if later, by the fifteenth day of the third calendar
month following the vesting date.


3.    Restrictions.


(a) The Endo Stock Awards - granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, and
shall be subject to a risk of forfeiture and until any additional requirements
or restrictions contained in this A ward Agreement or in the Plan have been
otherwise satisfied, terminated or expressly waived by the Company in writing.


(b) Except as provided in Section 4, upon vesting of the Endo Stock Awards, the
shares subject to the Endo Stock Awards shall be issued hereunder (provided that
such issuance is otherwise in accordance with federal and state securities laws)
as soon as practicable thereafter, but in any event no later than the end of the
taxable year in which such vesting occurs or, if later, by the 15th day of the
third calendar month following the vesting date.


4.     Termination of Employment Services; Disability. Unless otherwise provided
in an individual agreement with the Participant,


(a) Termination of Employment For Cause. Upon the Participant's termination of
employment with the Company and its Subsidiaries for Cause all of the
Participant's unvested Endo Stock Awards shall be forfeited as of such date.


(b)      Termination of Employment on Account of Death. Upon termination of the
Participant's employment on account of death, all of the Participant's unvested
Endo Stock A wards shall vest immediately.


(c) Termination of Employment on Account of Voluntary Retirement with Consent of
Company. If a Participant voluntarily Retires with the consent of the Company,
all of the Participant's unvested Endo Stock Awards as of date of termination
shall continue to vest in accordance with the original vesting schedule set
forth in Section 2 of this Award Agreement.


(d) Termination of Employment for any Other Reason. If the Participant has a
termination of employment for any reason other than the reasons enumerated in
paragraphs (a) through (d) above, Endo Stock Awards that are unvested as of date
of termination shall be forfeited.


(e) Disability. Upon termination of the Participant's employment on account of
“disability” (as defined, notwithstanding anything to the contrary in the Plan,
within the meaning of Section 409A), all of the Participant's unvested Endo
Stock A wards shall vest immediately.




--------------------------------------------------------------------------------

Exhibit 10.208



5.    No Shareholder Rights Prior to Vesting. The Participant shall have no
rights of a shareholder (including the right to distributions or dividends)
until shares of Company Stock are issued pursuant to the terms of this Award
Agreement.


6.    Endo Stock Award (RSU) Agreement Subject to Plan. This Award Agreement is
made pursuant to all of the provisions of the Plan, which is incorporated herein
by this reference, and is intended, and shall be interpreted in a manner, to
comply therewith. In the event of any conflict between the provisions of this
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.


7.    No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant's employment any
time for any reason whatsoever, with or without cause.


8.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant and/or to deduct from other Endo Stock Awards
granted hereunder of compensation payable to the Participant any sums required
by federal, state or local tax law to be withheld or to satisfy any applicable
payroll deductions with respect to the vesting of, lapse of restrictions on, or
payment of any Endo Stock Award.


9.    Section 409A Compliance. The Endo Stock Award is intended to comply with
Code Section 409A to the extent subject thereto and shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Date of Grant.
Notwithstanding any provision in the Plan or Award Agreement to the contrary, no
payment or distribution under this Award Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason
ofthe Participant's termination of employment or service with the Company will
be made to the Participant until the Participant's termination of employment or
service constitutes a "separation from service" (as defined in Code Section
409A). For purposes of this Award Agreement, each amount to be paid or benefit
to be provided shall be construed as a separate identified payment for purposes
of Code Section 409A. If a participant is a "specified employee" (as defined in
Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her employment or service until the
earlier of: (i) the expiration of the six (6)-month period measured from the
date of such Participant's "separation from service" or (ii) the date of such
Participant's death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section 9 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to such
Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days,




--------------------------------------------------------------------------------

Exhibit 10.208

following such expired period, and any remaining payments due under this Award
Agreement will be paid in accordance with the normal payment dates specified for
them herein.


10.    Governing Law. This Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


11.    Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant's heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.


12.    No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


13.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.


14.    Entire Endo Stock Award (RSU) Agreement. This Award Agreement and the
Plan contain the entire agreement and understanding among the parties as to the
subject matter hereof.




15.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


16.    Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


17.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
days after mailing to the respective parties named below:


If to Company:    Endo Health Solutions, Inc.
100 Endo Boulevard
Chadds Ford, PA 19317
Attention: Treasurer




--------------------------------------------------------------------------------

Exhibit 10.208



If to the Participant:    At the address noted above.


Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.


18.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


19.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understand the terms
and provision thereof, and accepts the Endo Stock Awards subject to all the
terms and conditions of the Plan and this Award Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


ENDO HEALTH SOLUTIONS, INC.

By:
 
Name:
David P. Holveck
Title:
President & Chief Executive Officer









Participant





--------------------------------------------------------------------------------

Exhibit 10.208

EXHIBIT C


FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between Camille Farhat
(“Executive”) and American Medical Systems, Inc. (the “Company”).


1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of ________, 2012, (the
“Employment Agreement”), Executive, for himself or herself, his or her
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
the Release is executed; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or under any other indemnification agreement entered into between
Executive and the Company; (c) any rights Executive may have that arise under
(or that are preserved by) the Employment Agreement; (d) Executive’s ability to
bring appropriate proceedings to enforce the Release; (e) any rights or claims
Executive may have that cannot be waived under applicable law; (f) any claim
against any Releasee that brings a claim against Executive (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully









--------------------------------------------------------------------------------

Exhibit 10.208

satisfied any and all obligations whatsoever owed to Executive arising out of
Executive’s employment with the Company or any of the Releasees, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.


2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.



3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: ___________. The Release shall not be effective, and no
payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.



4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.



5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.



6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court





--------------------------------------------------------------------------------

Exhibit 10.208

of competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.


7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.



8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.





IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.






AMERICAN MEDICAL SYSTEMS, INC.
 
CAMILLE FARHAT
.
 
 
 
Dated:
 
 
Dated:
 



